

113 HR 3595 IH: Show Your Exemption Act
U.S. House of Representatives
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3595IN THE HOUSE OF REPRESENTATIVESNovember 21, 2013Mr. Cotton introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo require the disclosure of determinations with respect to which Congressional staff will be required to obtain health insurance coverage through an Exchange.1.Short titleThis Act may be cited as the Show Your Exemption Act.2.Transparency of coverage determination(a)In generalNot later than 30 days after the date of enactment of this Act, the Chief Administrative Officer of the House of Representatives and the Financial Clerk of the Senate shall make publically available the determinations of each member of the House of Representatives and each Senator, as the case may be, regarding the designation of their respective congressional staff (including leadership and committee staff) as official for purposes of requiring such staff to enroll in health insurance coverage provided through an Exchange as required under section 1312(d)(1)(D) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(d)(1)(D)), and the regulations relating to such section.(b)Failure To submitThe failure by any member of the House of Representatives or Senator to designate any of their respective staff, whether committee or leadership staff, as official (as described in subsection (a)), shall be noted in the determination made publically available under subsection (a) along with a statement that such failure permits the staff involved to remain in the Federal Employee Health Benefits Program.(c)PrivacyNothing in this Act shall be construed to permit the release of any individually identifiable information concerning any individual, including any health plan selected by an individual.